1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RUFINA HILARIO GARCIA, individually            )   Case No.: 1:20-cv-0093-LJO- JLT
     and on behalf of Ce. H.G., M.H.G., P.H.G. ,    )
12   Ca.H.G., and O.H.G., minors, being the heirs   )   ORDER DIRECTING PLAINTIFFS TO FILE A
     of and successors-in-interest to SANTO         )   MOTION FOR APPOINTMENT OF A
13   HILARIO GARCIA and MARCELINA                   )   GUARDIAN AD LITEM
     GARCIA PROFECTO,                               )
14                                                  )
                    Plaintiffs,                     )
15                                                  )
            v.                                      )
16                                                  )
     UNITED STATES OF AMERICA,                      )
17                                                  )
                    Defendant.                      )
18                                                  )
19          The plaintiffs are the children of Santo Hilario Garcia and Marcelina Garcia Profecto, and assert
20   the Government is liable for the wrongful deaths of their parents following a high-speed vehicle chase
21   by the United States Department of Homeland Security and its Immigration and Customs Enforcement
22   Agency. (See generally Doc. 1) Because plaintiffs Ce. H.G., M.H.G., P.H.G. , Ca.H.G., and O.H.G. are
23   minors, they are unable to prosecute the claims presented in the complaint and their claims may only be
24   brought “by a next friend or a guardian ad litem.” See Fed. R. Civ. P. 17(c)(2). In addition, pursuant to
25   Local Rule 202,
26          Upon commencement of an action or upon initial appearance in defense of an action by
            or on behalf of a minor or incompetent person, the attorney representing the minor or
27          incompetent person shall present (1) appropriate evidence of the appointment of a
            representative for the minor or incompetent person under state law or (2) a motion for the
28          appointment of a guardian ad litem by the Court, or, (3) a showing satisfactory to the

                                                         1
1            Court that no such appointment is necessary to ensure adequate representation of the
             minor or incompetent person.
2
3    Id. (citing Fed. R. Civ. P. 17(c)).

4            The Court’s review of the docket reveals Plaintiffs have not requested appointment of a

5    guardian ad litem, there is no evidence identified of the formal appointment of a representative for the

6    minor children, and there is no allegation in the complaint that such an appointment is not necessary.

7    To the contrary, the complaint indicates that Rufina Hilario Garcia “brings this action on behalf of

8    herself and her minor siblings, Ce.H.G., M.H.G., P.H.G., Ca.H.G., and O.H.G.,” but Ms. Garcia has

9    not requested appointment.

10           Accordingly, the Court ORDERS: Plaintiffs SHALL file a motion for the appointment of

11   Rufina Hilario Garcia as the guardian ad litem no later than February 21, 2020.

12
13   IT IS SO ORDERED.

14       Dated:     January 30, 2020                           /s/ Jennifer L. Thurston
15                                                     UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
